Citation Nr: 1138359	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-27 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic disorder.

2.  Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to January 1978.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  Jurisdiction of the case has subsequently been transferred to the RO in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for migraine headaches, to include as secondary to a service-connected disorder, is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's currently diagnosed depressive disorder and posttraumatic stress disorder (PTSD) are related to her active military service.

2.  The record contains credible supporting evidence that the claimed in-service stressor of military sexual trauma occurred.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and depression, was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the issue decided herein, the Board is granting the full benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist for this claim, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor.  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (July 13, 2010).  These amendments, however, did not amend claims for PTSD based on in-service personal assault, other than redesignating 38 C.F.R. § 3.304 (f)(3) to its current location at 38 C.F.R. § 3.304 (f)(5).  Id.

Pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed inservice stressor occurred.

Under the newly designated 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible supporting evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  Since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.

The Veteran contends that she was sexually assaulted by a Navy officer while in service.  At her July 2011 hearing before the Board, the Veteran testified that the incident occurred approximately in October 1977.  She stated that prior to service she had no psychiatric problems and successfully completed her basic training.  She also reported that while she was stationed in Pascaguola, Mississippi, she was in constant fear due to routine sexual harassment by male seamen in the shipyard.

The Veteran's service treatment records reflect that no psychiatric abnormalities were noted on her May 1977 enlistment examination.  The Veteran denied any depression or excessive worry or nervous trouble of any sort on the report of medical history.

A November 1977 service treatment report stated that the Veteran who had been assigned to her command for approximately two and a half months then was finding it most difficult in adjusting to the Navy life.  It was noted that the Veteran attempted suicide gesture by cutting her wrist and after second thoughts decided to go absent without leave (AWOL).  The Veteran stated that she had never done things like that before and considered herself a mature individual but had received unfair assignments.  

In December 1977, the military mental health department stated that Veteran manifested emotionally unstable personality disorder.  It was noted that the Veteran attempted to medicate her depression and anxiety by means of increased consumption of alcohol and cigarettes and that the last suicide attempt was sudden and impulsive, without any forethought.  No evidence of psychosis or neurosis was shown.  An administrative separation was recommended.

The record includes treatment records from numerous private medical providers.  Private medical records dated December 1994 through June 2005 reflect that the Veteran was treated for symptoms of depression with a diagnosis of recurrent major depressive disorder and that she had been attending Alcoholics Anonymous meetings.  Treatment reports from Dr. F.H. dated in 1995 and 1996 noted the Veteran's depression and anger associated with sexually inappropriate behaviors at work.  

VA treatment records dated July 1997 and February 1998 noted a diagnosis of bipolar disorder, depressed type.

A May 2006 VA PTSD consultation report stated that the Veteran was admitted to a VA hospital approximately 10 years previously due to sleep difficulties and impulsivity and that a diagnosis of bipolar disorder was made.  The Veteran reported that her thoughts were clouded and she had difficulty making appropriate decision.  She reported current symptoms of depression, anhedonia, low motivation, thoughts of worthlessness, irritability, and passive suicidal ideation.  She reported while she was in service in 1977 she was sexually harassed by other Navy officers on several occasions.  She described that men would holler at her and that she would be grabbed and touched inappropriately.  She also reported an incident when she was unknowingly drugged and an officer was "inappropriately groping me."  She stated that she did not remember this event until she was prompted by her primary care physician regarding a history of military sexual trauma.  The examiner noted that the Veteran did not report reexperiencing for a diagnosis of PTSD for this event.  The Veteran reported a history of physical abuse by her mother and that she often had intrusive thoughts of the physical abuse.  The examiner noted that the Veteran experienced events that involved actual threat to herself and her response to these events involved fear and helplessness.  The diagnoses were chronic PTSD and bipolar disorder, with current depressive episodes.

Treatment records from Vet Center dated from July 2004 to March 2009 show diagnoses of severe PTSD and alcohol dependence.  It was indicated that the Veteran had been referred by the PTSD clinic and had a positive history of military sexual trauma.  The social worker, B.F., stated that the Veteran presented as "very symptomatic, mood in mixed episodes of severe anxiety and depression.  She ruminated constantly has intrusive thoughts and flashbacks."  The Veteran stated "I think I was drinking all those years to cover up the pain."  It was noted that triggers to her decompensating seemed to be the inappropriate sexual gestures of her friend's husband when she was living with them for several months.  B.F. noted that the Veteran had the same type of trigger 11 years ago when she was harassed at work at which time the VA diagnosed bipolar disorder and this was probably PTSD.

The Veteran underwent a VA examination in January 2008.  The VA examiner indicated that the Veteran's claims file was thoroughly reviewed.
The Veteran reported a history of significant depression, to include depressed mood, anhedonia, suicidal ideation, loss of energy, feelings of hopelessness, worthlessness, and excessive guilt.  In regard to current PTSD symptoms, the examiner noted that the Veteran was assessed for symptoms of PTSD related to her abuse as a child and the military sexual trauma.  The Veteran stated that she did not think about the childhood abuse, but rather reexperienced the sexual harassment and stressful military experiences.  She thought about trying to get away from the person in the military when she was drugged and why she did not want anyone to touch her.  She also reported psychological and physiological distress to triggers and that she had panic attacks when exposed to triggers.  In addition, she reported avoidance of thoughts, feelings, and conversations related to her military experiences; symptoms of detachment and emotional numbing; and hyperarousal symptoms, to include sleep disturbance, irritability, concentration difficulties, and exaggerated startle.  Following a mental status examination, the diagnoses were chronic PTSD and recurrent major depressive disorder (rule out bipolar, not enough evidence at this time to make this diagnosis).  The examiner opined that the Veteran had PTSD from childhood experiences, which was exacerbated by her military service and that her current PTSD symptoms were as likely as not related to military rather than childhood trauma.  The examiner also noted that the Veteran had a history of depression, which appeared to have started after her military service and that her depression was in part related to her military service.  In terms of effect on functioning, the examiner found that the Veteran's sexual harassment in the military appeared to be a very likely precipitant of the loss of her military career and that her childhood and military PTSD had a severe impact on her social functioning in that it affected her sexual relationships, as well as interpersonal relationships, in that she often did not feel safe with others.

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran has a currently diagnosed psychiatric disorder, to include PTSD and depression, related to her military service.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Furthermore, the Board finds that medical evidence of record relates the Veteran's current psychiatric disorder, specifically depressive disorder and PTSD, to her military sexual trauma.  The January 2008 examiner opined that the Veteran had PTSD from childhood experiences, which was exacerbated by her military service, and that her current PTSD symptoms were related to her military rather than childhood trauma.  The examiner also noted that the Veteran had a history of depression, which started after her military service and was related to her military service.  This opinion is not inconsistent with the other medical evidence of record.  The Vet Center social worker who has seen the Veteran for her PTSD over the years continued to believe that the Veteran's history of military sexual trauma.  While it appears that the January 2008 VA examiner based the opinion on the Veteran's report of military sexual trauma, the examiner also indicated that the Veteran's service and medical records were reviewed.  Further, while the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Moreover, the Board finds that the Veteran's in-service stressor of military sexual trauma is adequately corroborated by various evidence of record.  The Veteran's service treatment and personnel records are negative for any claims of sexual trauma and there are no law enforcement records to support her allegations.  However, as noted above, examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to deterioration in work performance; substance abuse; episodes of depression or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

The Veteran stated that she started drinking to alleviate the emotional stress due to the sexual assaults, that she married her ex-husband on a whim as a reaction to the assault to feel safe and protected, and that she tried to commit suicide but went AWOL instead due to the sexual trauma.  She further stated that she did not tell anyone about her military sexual trauma, even to her then-husband, because she felt as if the alleged sexual assaults were her fault.  Therefore, she did not report the sexual trauma for a long time.

A review of her service personnel records reflect that she went AWOL in November 1977 and was subjected to nonjudicial punishment for such action.  In December 1977, she was discharged from military service by reason of unsuitability with a diagnosis of "emotionally unstable personality, moderate to severe - a character and behavior disorder."  It was noted that the Veteran's psychiatric disorder was manifested by "a maladjustment, socially and emotionally, to service life, and was characterized by suicide gesture and unauthorized leave of absence as inappropriate expressions of her dislike for the Navy."

Statements from the Veteran's ex-husband, G.M., dated in May 2007 and July 2009, indicate that they met in September 1977 and got married in November 1977.  G.M. stated that the Veteran showed a major change by the middle of October 1977 in that she became paranoid and too scared to see anyone.  He further stated that the Veteran would not allow him to touch her and this continued throughout the marriage until their divorce in 1989.

In a March 2009 letter, the Veteran's boyfriend stated that he had known the Veteran for over 20 years and observed that the Veteran kept distance from most males and that males with certain haircuts and features affected her at work.  He also stated that the Veteran experienced flashbacks about her military sexual trauma.

Based on the foregoing evidence, the Board finds that the Veteran's statements as to the inservice sexual trauma leading to her discharge from military service competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's statements, they must be presumed to be accurate.  Any reasonable doubt regarding the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).  

Accordingly, the Board finds that the evidence is in equipoise and therefore, with application of the benefit of the doubt doctrine, service connection for a psychiatric disorder, to include PTSD and depression, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a psychiatric disorder, to include PTSD and depression, is granted.


REMAND

The Veteran claims that she currently has migraine headaches that are related to her military service or secondary to his service-connected PTSD.  Specifically, at her July 2011 hearing before the Board, the Veteran testified that the onset of her headaches was during her military service and that she continued to experience headaches after separation from service.  She also stated that her headaches became worse when she was having her PTSD symptoms, to include mind racing, intrusive thoughts or anxiety.

The medical evidence of record reflects that the Veteran is currently taking medication for her migraine headaches.  The Veteran has never been afforded a VA examination in conjunction with this claim, and based on the Veteran's lay testimony the Board finds that a VA examination is necessary to adequately decide the merits of the claim herein.  See McLendon v. Nicholson 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" and quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and her representative with corrective notice that includes an explanation as to the information or evidence needed to establish service connection for the claim on appeal on a secondary basis.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. §§ 3.310, 3.159(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated her for her headache disorder since her discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the RO must afford the Veteran an appropriate VA examination to determine the etiology of her current headache disorder.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the service and post service medical records, examination of the Veteran, and with consideration of the Veteran's lay statements, the examiner must provide an opinion as to whether the currently diagnosed headache disorder is related to the Veteran's military service.  The VA examiner must also provide an opinion as to whether any degree of her current headache disorder found is due to or aggravated by the Veteran's service-connected psychiatric disorder, to include PTSD and depression.

A complete rationale for all opinions must be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


